Citation Nr: 0304166	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from July 1950 to May 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This case has previously been before the Board.  In November 
2000, the Board denied the veteran's claims of entitlement to 
service connection for sinusitis and a hearing loss 
disability.  

In July 2001, the Court vacated the Board's November 2000 
decision pertaining to the issues of entitlement to service 
connection for sinusitis and a hearing loss disability, 
citing VCAA.  The case has been returned to the Board for 
further appellate review consistent with the Order.  


FINDINGS OF FACT

1.  The evidence establishes that a hearing loss disability 
was incurred as a result of noise exposure during service.  

2.  The evidence establishes that the veteran has had chronic 
sinusitis since service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred as a result of 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Sinusitis was incurred as a result of active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records are negative for complaints or a 
diagnosis of hearing loss during service.  The records show 
that he was diagnosed with sinusitis during service.  A July 
1950 service entrance examination report shows that the 
veteran's ears were normal.  Whispered voice testing was 
15/15 in each ear.  His mouth, nose and throat were normal.  
A February 1953 treatment record notes that he reported that 
he had had sinusitis for the previous five years.  The 
diagnosis was sinusitis, acute, nasal, organisms unknown.  A 
March 1953 record reflects that he was hospitalized for 
treatment of acute sinusitis, noted to have been ongoing for 
four months, with only occasional moderate remission.  
Physical examination revealed purulent discharge beneath the 
middle turbinate.  Maxillary sinuses were noted to 
transluminate poorly.  Frontal sinuses appeared to be clear 
by translumination.  An April 1953 treatment record discloses 
a diagnosis of acute sinusitis.  Examination revealed normal 
findings in the ears, nose, throat, and nasopharynx, except 
for inflammatory changes in the nasopharynx, which were noted 
to be most likely due to his habitual use of nose drops.  A 
treatment record, dated in January 1954, indicates that he 
was referred.  He was noted to have an overactive carotid 
sinus mechanism.  On examination, the diagnosis was migraine.  
The separation examination report, dated in April 1954, shows 
that the veteran's ears, drums, and sinuses were normal.  
Whispered voice testing was 15/15 in each ear.  

The initial post-service treatment records pertaining to 
sinusitis and hearing loss are dated in 1996.  Audiological 
examination revealed left-sided sensorineural hearing loss.  
In May 1996, the veteran underwent nasal septoplasty, a right 
endoscopic partial ethmoidectomy opening in the right nasal 
frontal duct and middle meatus antrostomy, and bilateral 
inferior turbinoplasties.  Thereafter, the veteran complained 
of left ear hearing loss and ringing, which was diagnosed as 
sensorineural hearing loss in the left ear.  

On VA audiological examination in March 1998, there was 
bilateral hearing loss.  An audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
40
LEFT
35
50
55
70
70

Discrimination ability was 96 percent correct on the right 
and 60 percent correct on the left.  The diagnoses were mild 
high frequency right sensorineural hearing loss and left 
moderate to severe sensorineural hearing loss.

On VA examination in December 1998, the examiner stated that 
he had reviewed the C-file.  The veteran reported a history 
of sinusitis, with an onset in service.  The relevant 
diagnosis was acute sinusitis.  The report of examination 
notes that he had a deviated nasal septum and thickening of 
the right osteomeatal complex, as well as along the right 
aspect of his sphenoid/ethmoid recess.  The examiner stated 
that it was impossible to determine whether sinusitis was 
related to service.  The examiner noted that the veteran had 
a history of a deviated nasal septum.  He stated that if the 
veteran's deviated nasal septum occurred during service, it 
may have lead to his acute sinusitis and recurrent bouts.  

By letter dated in March 2002, the veteran's private 
physician, W. J., M.D., stated that he had reviewed the C-
file.  Dr. W. J. opined that it was at least as likely as not 
that hearing loss was a result of exposure to loud noise 
during service.  

On VA examination in October 2002, the examiner stated that 
he had reviewed the C-file.  An audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
40
55
65
85
80

Discrimination ability was 96 percent correct on the right 
and 48 percent correct on the left.  The diagnosis was right 
ear moderate high frequency sensorineural hearing loss and 
very good word recognition ability, and moderate sloping to 
severe sensorineural hearing loss with poor word recognition 
ability. 

The examiner noted the veteran's reported history of noise 
exposure during service, to include noise from aircraft 
engines.  The report of examination notes that the veteran 
denied other noise exposure occupationally and 
recreationally.  The examiner opined that it was as least as 
likely as not that the veteran's hearing loss had an onset 
during service.  

On examination in November 2002, the assessment was chronic 
maxillary sinusitis.  The examiner stated that historically, 
it had an onset during service.  He stated that it was his 
impression for the veteran's history that his inservice 
sinusitis had continued in the form of chronic sinusitis with 
repeated exacerbation.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002). Service connection 
will be presumed for certain chronic diseases, including 
organic disease of the nervous system, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1998 and February 1999 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the February 1999 and March 1999 
statements of the case.  The Board concludes that the 
discussions in the August 1998 and February 1999 rating 
decisions and in the statement of the case, which were all 
sent to the veteran, informed him of the information and 
evidence needed to substantiate the claims.  In addition, the 
veteran was he was advised of the evidence he needed to 
submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The veteran was afforded an 
opportunity to present evidence and argument in support of 
his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the appellant did not engage 
in combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

Hearing loss disability

The veteran contends that he has a hearing loss disability as 
a result of noise exposure during service.  Service medical 
records are negative for complaints or findings of decreased 
hearing.  Nevertheless, the Board does not doubt that the 
veteran was exposed to noise during service.  38 U.S.C.A. § 
1154(a) (West 1991). The veteran had been assigned to the 
U.S.S. Sicily, an aircraft carrier.  In addition, there is of 
record competent evidence relating a hearing loss disability 
to service.  The March 1998 VA examination reflects bilateral 
hearing loss disability.  In March 2002, Dr. W. J. stated 
that it was least as likely as not that hearing loss was a 
result of service.  Similarly, the October 2002 VA examiner 
stated it was least as likely as not that hearing loss was 
related to service.  The Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a hearing loss disability.  Consequently, the 
appeal is granted.  

Sinusitis

Service medical records show that the veteran was diagnosed 
with sinusitis during service.  The service records also 
reflect a long history of treatment.  The November 2002 
examiner stated that his impression was that inservice 
sinusitis had continued in the form of chronic sinusitis with 
repeated exacerbation since service.  In sum, there is 
evidence of inservice disease, current disability and a 
medical nexus opinion between the two.  The Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for sinusitis.  Consequently, the appeal 
is granted.  


ORDER

Service connection for a hearing loss disability is granted.  
Service connection for sinusitis is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

